DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 1 and similarly in claims 10 and 18:  

1. A semiconductor device, comprising: 

an event monitor configured to detect a target request packet that matches desired identification (ID) information from among a plurality of request packets that are being transmitted between at least one master device and at least one slave device, the at least one master device and the at least one slave device included in the semiconductor device; 

an event counter configured to count a number of events of a transaction including the target request packet; 

an Multiple Outstanding (MO) counter configured to count a number of request packets whose corresponding response packets have not been detected from among the plurality of request packets; and 

an event value checker configured to determine whether an MO count value of the MO counter is valid.

Further, the combination of the set forth limitations with all of the other limitations in the respective independent claims (claims 1, 10, and 18) is not obvious.  Applicant has argued this limitation on pages 8 and 9, of Applicant’s Remarks filed 11/29/2021. The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183